DISMISS and Opinion Filed July 10, 2019




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00418-CV

  DARKHORSE SITEWORK AND CONCRETE LLC AND JAMES ELLIS, Appellants
                             V.
           BLAKE CONSTRUCTION CONCEPTS, LLC, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-14834

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       The clerk’s record in this case is past due. By letter dated May 24, 2019, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record within ten days. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. To date, the clerk’s record has not been filed, and

appellants have failed to provide the required documentation or otherwise correspond with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE



190418F.P05




                                             –2–
                                        S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 DARKHORSE SITEWORK AND                           On Appeal from the 298th Judicial District
 CONCRETE LLC AND JAMES ELLIS,                    Court, Dallas County, Texas
 Appellants                                       Trial Court Cause No. DC-18-14834.
                                                  Opinion delivered by Chief Justice Burns.
 No. 05-19-00418-CV       V.                      Justices Whitehill and Nowell participating.

 BLAKE CONSTRUCTION CONCEPTS,
 LLC, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee BLAKE CONSTRUCTION CONCEPTS, LLC recover its
costs of this appeal from appellants DARKHORSE SITEWORK AND CONCRETE LLC AND
JAMES ELLIS.


Judgment entered July 10, 2019______.




                                            –3–